Citation Nr: 1431977	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-19 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to December 11, 2008, for right knee traumatic arthritis with scar.

2.  Entitlement to a disability rating in excess of 20 percent from December 11, 2008, for right knee traumatic arthritis with scar.

3.  Entitlement to a separate disability rating in excess of 10 percent from December 11, 2008, for right knee traumatic arthritis with scar that causes limitation of motion.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active naval duty from February 1987 to October 1989.

This case comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and a March 2010 rating decision of the RO in Seattle, Washington.  Both rating decisions were, however, issued by the RO in Los Angeles, California.

The Board previously remanded this case for additional development in August 2013.

The Board assumes appellate jurisdiction over the Veteran's informally raised and inextricably intertwined claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has reviewed the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required again in this case.  The Veteran contends that, while the October 2013 VA examination report contains range of motion and stability test results, no measurements of range of motion were actually obtained and no stability test was actually administered during the examination.  See December 2013 Letter.  The Board notes, however, that such findings were in fact reported by the examiner.  However, in that letter, the Veteran stated that he was "very sure that my right knee is getting worse.  I can no longer stand for any extended amount of time nor can I sit for any extended amount of time.  This is due to the increasing instances of my right knee locking which is very painful."  The Veteran also reported that he was experiencing frequent swelling of the right knee as well as constant pain.  He stated further that he could no longer work because of his knee.  Another VA examination appears to be in order based on the foregoing.

As noted, the Board has assumed jurisdiction over the Veteran's claim for a TDIU.  Proper measures should be undertaken to assist with development of the inextricably intertwined TDIU claim.  Further, in the Veteran's December 2013 letter, he raised the issues of entitlement to service connection for a left knee disability and a back disability, including secondary to right knee traumatic arthritis.  As these issues potentially impact the issue of entitlement to a TDIU, they are inextricably intertwined with the TDIU claim and must first be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) regarding the claim for a TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002 & Supp. 2013), and all other applicable legal precedent.
 
2.  Also send the Veteran a copy of VA Form 21-8940, Formal Application for a TDIU.

3.  Obtain any outstanding treatment records, including from VA, dated since October 2013.  

4.  After undertaking any indicated development, adjudicate the newly raised issues of entitlement to service connection for a left knee disability and a back disability, including secondary to right knee traumatic arthritis.  Thereafter, if the Veteran files a timely notice of disagreement to any denial, the AOJ must issue a statement of the case addressing any appealed issue.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).

5.  Schedule the Veteran for an examination by an appropriate examiner to determine the current severity of his right knee traumatic arthritis with scar.  Provide the examiner with the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files, including a copy of this REMAND.  

The examiner MUST indicate which symptoms and functional limitations are attributable to the Veteran's right knee traumatic arthritis with scar and which are attributable to other diagnoses or conditions.  See October 2013 VA Examination (finding that the Veteran's functional ability is limited by cellulitis and obesity); see also March 2010 VA Treatment Records (demonstrating swelling and decreased range of motion and being diagnosed with cellulitis); August 2009 VA Treatment Records (reporting right leg swelling and demonstrating pseudolaxity, with no evidence of skin infection); March 2009 VA Treatment Records (reporting lower extremity swelling for over 10 years and constant right knee pain for 10 years and demonstrating decreased range of motion); October 2006 VA treatment records (demonstrating right lower extremity pitting edema).  If it is not possible to make such a distinction, the examiner should explain why.  

The examiner MUST also consider the Veteran's lay testimony regarding the severity of his symptoms.  See December 2013 Letter (reporting that his right knee locks and collapses).

6.  Then, the AOJ should readjudicate the increased rating claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

